Citation Nr: 1615696	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a broken jaw and teeth repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied service connection for residuals of a broken jaw and teeth repair, as well as a low back injury.  

In February 2010, the Veteran entered a notice of disagreement with the December 2009 rating decision.  Following a November 2012 statement of the case, the Veteran perfected, and specifically limited, the appeal as to the issue of service connection for residuals of a broken jaw and teeth repair via a January 2013 VA Form 9.  Subsequently, in an August 2013 statement, the Veteran wrote that he was collecting evidence only as to jaw problems.  

As the Veteran specifically limited the appeal to the issue of service connection for residuals of a broken jaw and teeth repair via a January 2013 VA Form 9, service connection for a low back disorder, previously denied by the RO in December 2009, was not otherwise perfected, and no new and material evidence was received during the one year appeal period following the decision.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

In January 2016, the Veteran provided testimony from Seattle, Washington, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  Subsequently, additional evidence accompanied by waiver has been received by VA.  38 C.F.R. § 20.1304(c) (2015). 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA Examination 

The Veteran has not received a VA examination as to the issue of service connection for residuals of a broken jaw and teeth repair.  VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran contends that jaw pain and teeth problems had their onset during service.  At the January 2016 Board hearing, the Veteran testified that, while on leave outside of Camp Hanson in Okinawa, he sustained a fractured jaw and teeth injuries, and that symptoms of these injuries, including pain, have been recurrent since service separation.  The Veteran also testified that he did not remember how the injuries were sustained.  See January 2016 Board hearing transcript p. 3.  The Veteran also advanced that, during service, the jaw injury went untreated while teeth injuries were treated with one plastic crown on the upper front tooth.  See January 2016 Board hearing transcript.     

A March 1970 service treatment note reflects the examiner recommended a root canal and possible crown; however, there is no mention of any injury.  The June 1972 service separation examination reflects the Veteran's head, face, neck, scalp, mouth, and throat were each clinically evaluated as normal. 

A November 2014 VA treatment record, received by VA in January 2016, reflects the Veteran reported a broken jaw in service in 1970.  The VA examiner assessed a broken tooth and the presence of large mandibular tori, descried to the Veteran as a 
non-harmful bony growth.  The VA examiner wrote that it was possible that teeth problems could be explained by an untreated jaw fracture.  For these reasons, a remand for a VA medical examination with a medical opinion is needed.

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received VA treatment for teeth problems.  On remand the AOJ should attempt to obtain any outstanding VA and private treatment records concerning the remanded issue that are not already of record.  

Accordingly, the case is REMANDED for the following action:1.  

1.  Request the Veteran to provide information as to any private medical treatment for residuals of a broken jaw and teeth repair not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's jaw and teeth, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA clinical documentation (treatment records) pertaining to the treatment of residuals of a broken jaw and teeth repair not already of record.

3.  Schedule a VA dental examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that residuals of a broken jaw, including teeth repair or broken or missing teeth, was incurred in or caused by active service?  In rendering this opinion, the VA examiner should address whether any diagnosed residuals are due to, or consistent with, the Veteran's reported history of injury. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. 

4.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



